           Case 3:20-cv-01882-SI   Document 39   Filed 02/08/21   Page 1 of 15




Bruce L. Campbell, OSB No. 925377
bruce.campbell@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858

Christopher Knauf, admitted pro hac vice
ck@drlcenter.org
Anthony Pinggera, admitted pro hac vice
acp@drlcenter.org
DISABILITY RIGHTS LEGAL CENTER
1541 Wilshire Boulevard, Suite 400
Los Angeles, California 90017
Phone: 213.736.1031

Amy Robertson, admitted pro hac vice
arobertson@creeclaw.org
Timothy Fox, admitted pro hac vice
tfox@creeclaw.org
Pilar Gonzales Morales, admitted pro hac vice
pgonzalez@creeclaw.org
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER
1245 E. Colfax Avenue, Suite 400
Denver, Colorado 80218
Phone: 303.757.7901




Page 1 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
            Case 3:20-cv-01882-SI            Document 39     Filed 02/08/21    Page 2 of 15




                                       UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


 PHILIP WOLFE, KATALINA DURDEN,                       Case No. 3:20-cv-01882-SI
 MELISSA LEWIS, JUNIPER SIMONIS,
 individually, and DISABILITY RIGHTS
 OREGON, an Oregon nonprofit and                      DECLARATION OF JUNIPER SIMONIS IN
 advocacy corporation,                                SUPPORT OF PLAINTIFFS’ MOTION FOR
                                                      PRELIMINARY INJUNCTION
                         Plaintiffs,

           v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in her official capacity; CHAD
WOLF, in his individual capacity;
ALEJANDRO MAYORKAS, in his official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                         Defendants.

                    I, Juniper Simonis, hereby declare and state as follows:

                    1.       I am 18 years of age or older and am otherwise competent to make this

 declaration. I am an individual plaintiff in this action. I make this declaration on personal

 knowledge of the matters stated in this declaration or from sources deemed reliable.

                    2.       I reside in Portland, Oregon with my service dog, Wallace. I am an

 environmental data scientist and a progressive activist.



Page 2 -        DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION
 4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39      Filed 02/08/21     Page 3 of 15




                   3.   I am non-binary and transgender. My government-issued identifications

all list my sex as female, and my pronouns are “they/them.”

                   4.   As a person living with Complex Post-Traumatic Stress Disorder (PTSD),

I am also a person with a disability.

                   5.   PTSD presents differently for every person. For me, it manifests as

obsessive-compulsive tendencies, hypervigilance, panic attacks, and dissociative episodes. Being

in crowds or otherwise surrounded by people often exacerbates these symptoms, as does being

touched or startled by strangers.

                   6.   My PTSD is the result of a lifetime of dysphoria and trauma related to my

gender identity and presentation. As a result, people misgendering me or otherwise refusing to

recognize my identity is another potent PTSD trigger.

                   7.   To better manage and mitigate my symptoms, I rely on my psychiatric

service dog, Wallace. Wallace performs a variety of tasks, including: accompanying me in

public; being vigilant of my surroundings and “alert barking” to notify me that someone is

approaching me; and providing physical contact with me when I am experiencing a panic attack

or another heightened emotional response. When he is out with me, Wallace wears a yellow

service dog vest.

                   8.   Wallace has been with me since 2016. He has been trained as a service

animal by Kayse Fletcher of Compass Key Service Dog Training, and he continues to receive

training as needed.

                   9.   As part of his training, Wallace is taught to be unflappable and minimally

responsive to outside stimuli. He is also trained never to escalate a confrontation or to physically

defend me. This both keeps Wallace safe and further mitigates my own anxiety, as Wallace’s

safety is as important to me as my own.




Page 3 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39       Filed 02/08/21     Page 4 of 15




                   10.   Because of Wallace’s presence, I have been able to attend protests in

downtown Portland several nights a week since June. Without him, it is nearly impossible for me

to go out in public or interact with others for any significant length of time.

                   11.   Unfortunately, law enforcement’s constant use of chemical agents at

protests forces me to undertake substantial additional planning in order to ensure the safety of

both Wallace and me. If I want to attend a protest, I have to drive so that we have a quick means

of escape should chemical agents be used. My car is always loaded with plastic drop cloths so

that I can “scoop” Wallace up in the event of chemical exposure.

                   12.   Wallace is just as susceptible to both the physical and emotional effects of

law enforcement violence as humans. For example, on July 7, 2020, I was attending a protest

with Wallace when law enforcement swarmed the protesters, throwing flashbangs and firing tear

gas. One flashbang exploded less than twenty feet from Wallace, startling him. Since that day, he

has become hyperaware of and easily startled by loud noises, whereas he had previously been

extremely difficult to surprise. He also refuses to walk through any kind of smoke, including

wafting barbecue smoke.

                   13.   When federal law enforcement agents were deployed to Portland in early

July, protesters were being arrested for, among other things, trespassing on federal property in

downtown Portland.

                   14.   Because of my work as an environmental data scientist in Portland, I have

extensive experience reviewing and analyzing plat and property maps in the city. I decided that it

would be worthwhile to consult those maps and mark the boundaries of federal property in

downtown Portland with surveyor’s chalk insofar as those boundaries extend to sidewalks and

streets. My hope was that these lines would prevent protesters from inadvertently crossing onto

federal property and risking arrest.




Page 4 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39        Filed 02/08/21     Page 5 of 15




                   15.   On July 9th, I brought my surveyor’s chalk to the Wyatt Building at SW

2nd and Jefferson. According to the property maps that I consulted, the Wyatt Building is federal

property, but the sidewalk outside is city property. As always, Wallace was with me as well.

                   16.   As I was marking the property line, federal officers emerged from the

Wyatt Building and surrounded me. I was very concerned in that moment that I would be

arrested. I told the officers that I had PTSD, that they should not unexpectedly approach and

surround me in that manner, and that Wallace was my service dog. The officers withdrew, but I

was still shaken by the encounter.

                   17.   The night after my initial encounter with federal officers, July 10th, I

returned to the Wyatt Building to mark the property line again with surveyor’s chalk. While I

was there, I tethered Wallace to a large water bottle. This is standard practice for us. Even though

Wallace could easily pull the bottle over, he never moves unless instructed to do so.

                   18.   While I was marking the property line, officers emerged from the Wyatt

Building again and approached me unexpectedly. When I looked up from the sidewalk, there was

an officer reaching for me with several others in camouflage directly behind him. This triggered

an immediate panic response.

                   19.   When I am panicking, one of the most effective coping strategies that I

have is physical touch with Wallace. I backed up, tripped, and then dove for Wallace to try to

make contact with him. At the same time, Wallace was standing still and alert barking just as he

was trained to do. I was afraid that the officers would see him as a threat, and I wanted to protect

him.

                   20.   The officer closest to me jumped on me and held me on the ground while

more officers arrived and pinned me down. I learned later that some of these officers had been

among those who had approached me the night before, when I had specifically told them that I

had PTSD and a service dog.


Page 5 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39       Filed 02/08/21     Page 6 of 15




                   21.   Being physically restrained by multiple men triggered a dissociative panic

attack. At that moment in my mind, I was completely certain that I was about to experience a

brutal assault, so my body locked up and I started screaming. I continued to try to reach for

Wallace, and managed to get my arms around him, but officers grabbed him and pulled him out

of my arms. When they grabbed Wallace, they squeezed him so hard that he defecated on the

ground next to me. At some point, they dragged my body across Wallace’s feces, and I spent the

rest of the night with feces on my clothes.

                   22.   After pulling Wallace away from me, the officers pepper-sprayed me at

point-blank range and put me in tight metal handcuffs. Within minutes, my left pinky went

numb. Over the next several hours, I repeatedly asked for the cuffs to be loosened, but they never

were. I wound up in wrist cuffs for over two hours, most of the time either lying on my side with

my hands cuffed behind my back.

                   23.   Because I had gone completely rigid, six officers lifted me and carried me

into the Wyatt Building while other officers stood around us blocking other protesters from

intervening.

                   24.   My panic attack did not subside once we were inside the building. In fact,

it got worse. I repeatedly asked for Wallace to be brought to me, but I was denied. I was

deposited on the floor of the foyer of the Wyatt Building and left there for close to an hour.

                   25.   Once it came time for a search, I requested that I be searched by a female

officer. I was told “we don’t do that here” and that I would only be treated like a woman if I

“looked like it.” Despite the fact that I explicitly told officers my pronouns, and that the

identification that I had with me when I was arrested indicates that I am legally female, officers

insisted on misgendering me throughout the night. Given that my PTSD is rooted in transphobic

assaults and dysphoria, this only served to worsen my already severe mental health crisis.




Page 6 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39        Filed 02/08/21     Page 7 of 15




                   26.   As I sat on the floor of the foyer with pepper spray covering my face and

my clothes, a burning sensation spread through my face, lungs, nose, and mouth. The foyer was

not well-ventilated, and having been freshly doused in pepper spray, the pain only spread and got

worse the longer I sat there and chemicals saturated my clothes and my skin. Both the burning

pain and my continuing panic attack kept my heart rate elevated. I repeatedly asked for medical

personnel to flush my eyes and nose, and informed officers that I had a disability and I was in

crisis. Their response was that I should “buck up” or “relax and breathe.” At the same time, they

attempted to question me about my activities that evening. I repeatedly requested a lawyer and

medical attention. Neither were provided.

                   27.   Eventually, I was carried to the basement of the Wyatt Building, read my

Miranda rights, and told that I was being arrested for spray-painting federal property, even

though I used chalk that was easily removable. This was the first time that I was told why I was

being detained.

                   28.   After about a half an hour of lying on the floor in the garage, Portland Fire

and Rescue arrived and attempted, unsuccessfully, to flush out my eyes and nose. They only

succeeded in making the sensation worse, filling my breathing passages with fluid and making

me feel as if I was drowning. They never even bothered to remove my contact lenses, which

were covered in pepper spray, even though I told them as much and explicitly asked them to do

so.

                   29.   Once Fire and Rescue attempted to treat me, I regained enough vision to

finally see the officers around me and make out some of the details on their uniforms. I

recognized the ID number on one officer’s arm patch as belonging to an officer who I had

spoken to the night before.

                   30.   Eventually, I was put in a Federal Protective Service SUV, and driven to

the federal courthouse. As I was being brought to the SUV, I saw Wallace’s lead, but could not


Page 7 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
             Case 3:20-cv-01882-SI      Document 39       Filed 02/08/21      Page 8 of 15




see him. I called his name, and he stood up from behind an officer and looked at me. This was

the only visual contact that we made before a spit hood was put over my head. This trapped the

cloud of pepper spray wafting off my face and head, making me gag and choke back vomit.

                   31.   I was placed in the rear passenger side seat of the SUV, and I heard, but

did not see, Wallace get strapped into the rear driver’s side seat next to me. We were able to

make brief physical contact in the short ride to the federal courthouse.

                   32.   Once I arrived at the federal courthouse, I was transferred to the custody

of the U.S. Marshals. Wallace was separated from me almost immediately after I arrived at the

courthouse. We were not reunited until I was released on the 11th.

                   33.   I was released from wrist cuffs and placed into leg cuffs, then brought to a

solitary holding cell and left there for six hours. My cell had no potable water, soap, or hand

sanitizer.

                   34.   By the time I was placed in a holding cell, I had already been in the grips

of a mental health crisis for two hours. My mental and emotional state only continued to

deteriorate while I was in that cell. I was scratching myself, tapping my head against the wall,

and experiencing minor convulsions down the left side of my body. At the same time, I was

dissociating, which warped my sense of linear time.

                   35.   That said, I do recall certain events from my time in the holding cell. At

one point, a Marshal approached the cell and asked if I was okay. I explicitly said “No.” He

informed me that Wallace was still in the garage and walked away.

                   36.   At another point, I told a marshal that I had medication in my personal

effects that I needed to take at certain times throughout the day, but my medication was never

provided to me.

                   37.   After I had been in the holding cell for some time, DHS officers came and

informed me that I was being charged with refusing to comply, resisting arrest, and assaulting an


Page 8 -      DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39      Filed 02/08/21     Page 9 of 15




officer. They also told me that I was going to be transferred to the Multnomah County Jail, a

facility that was not accessible to service dogs. The officers insisted that I had to get someone to

pick up Wallace for me so that I could be transferred. If I didn’t, they said that they would send

Wallace to a shelter, and “he won’t be there when you get out.” I understood this as a threat to

have Wallace euthanized while I was detained.

                   38.   I refused to release Wallace to them and repeatedly asked to speak to an

attorney. After several such conversations, officers told me that they would “cut me a break” and

release me with a citation because the County Jail could not be made accessible for me.

                   39.   When I was finally reunited with Wallace, I discovered that he had spent

the last six hours in the courthouse garage tethered to a truck. He did not receive food, water, an

opportunity to relieve himself, or any padding for sitting or standing on concrete.

                   40.   After being reunited with Wallace, most of my possessions were returned

to me — except for my 2019 Women’s Flat Track Derby Association World Championship

medal, which I was wearing when I was detained-- and I was deposited on the street outside the

federal courthouse in the middle of the night.

                   41.   Since my detention, my physical and mental health has deteriorated.

                   42.   Spending hours in handcuffs has left me with persistent neuropathy in my

hands, manifesting as a general loss of motor control, loss of strength, and numbness. This

makes my job duties, most of which involve using a computer, much more difficult. I started

seeing an occupational therapist in mid-July to help regain functionality in my hands, but it has

only been marginally successful. Five months after my arrest, my left pinky finger is still

completely numb. I have lost enough feeling in my hands that I have accidentally cut and

scraped my knuckles and fingers without noticing. Using my right hand for regular activities like

writing or drawing, even for an hour or two, makes my hand lock up and lose functionality for




Page 9 -     DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
          Case 3:20-cv-01882-SI        Document 39       Filed 02/08/21    Page 10 of 15




days afterward. My occupational therapist and I are both concerned that the nerve damage that I

sustained may soon become permanent.

                   43.   My social anxiety and agoraphobia have dramatically increased since July

10, as has my hypervigilance, particularly regarding police cars, trucks, and cars with tinted

windows. I check over my shoulder to watch every passing car, and I watch the skies for passing

planes and drones.

                   44.   For months afterward, I have experienced bouts of both depression and

mania, cycling between periods of complete inaction and insomnia-fueled overwork. I have only

been able to sleep for any appreciable length of time with the help of strong sedatives, and I am

only now returning to what could be considered a somewhat regular sleep schedule. These

sedatives leave me with a significant amount of “brain fog” for most of the day, making it even

harder to work or focus, but my emotional health is improving slowly.

                   45.   My long separation from Wallace had a negative effect on not only my

own mental health, but on Wallace’s efficacy as well. Since July 10, he has demonstrated a

marked regression in his behaviors, showing elevated levels of attachment and concern for his

own safety. This is unusual and, for a psychiatric service dog, counterproductive. I have returned

to Kayse with Wallace for supplemental training. In the meantime, I have resorted to using

rewards to incentivize behaviors that were previously automatic.

                   46.   Wallace’s regression has made my life more difficult, and it is impossible

to attend protests as I once did. If I go to downtown Portland, Wallace will not leave my car.

Since I cannot go far from Wallace without adverse psychological effects for both of us, this

means that I am essentially tethered to my car. It has also been nearly impossible for me to

manage my own hypervigilance and agoraphobia because I have to attend to Wallace’s needs

instead of my own every time that I leave my house.




Page 10 - DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
          Case 3:20-cv-01882-SI        Document 39       Filed 02/08/21    Page 11 of 15




                   47.   Being around armed police officers, particularly those who wear

camouflage and riot gear, puts both me and Wallace in a hypervigilant state that manifests with

physical symptoms. Even being in downtown Portland can trigger an anxiety attack that causes

an elevated heart rate, sweating, convulsions, and hyperventilation. Because Wallace will not

walk through any form of smoke, be it natural or chemical, many places in the city are out of

bounds for both of us, including most anywhere where people are cooking outdoors.

                   48.   Thus, my participation in the protest movement has mostly been limited to

the environmental research that I have taken on. In the months since my arrest, I have decided to

put my training as an ecologist and data scientist to use. Chronic exposure to chemical weapons

like tear gas and pepper spray have not been extensively studied, particularly in a non-military

context. As such, I have founded the Chemical Weapons Research Consortium so that

researchers can collaborate, share their findings, and work together to secure funding for future

projects and publication.

                   49.   My own research as part of this consortium is focused on Portland’s

aquatic system. I know from past work that the Willamette River has salmon populations that

spawn close to the city’s stormwater drainage outflow pipes from downtown. These are the same

pipes where all the spent munitions, unexploded pepper balls, and chemical sprays that wash into

the stormwater system flow into the river. This subsection of the city’s stormwater system is

quite old, and water empties into the river without any kind of filtering. My research and

sampling has already indicated that many of these munitions are full of heavy metals like

chromium, zinc, and lead. I am gravely concerned that these metals will decimate the fish

populations both in Portland and downstream all the way to the ocean.

                   50.   Other researchers and I have also been examining the trees and birds that

have died at protest sites, sampling air quality by pulling samples from protesters’ clothes and

respirator filters, and checking soil quality in city parks. We have discovered the same heavy


Page 11 - DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
          Case 3:20-cv-01882-SI          Document 39     Filed 02/08/21     Page 12 of 15




metal deposits on protesters’ clothes and in their air filters, with much higher concentrations for

protesters who have been exposed to tear gas. The soil in the city parks is contaminated with

synthetic capsaicin from heavy pepper spray and pepper ball use. This is not only bad for the

soil; it is also a serious irritant for dogs that may be walking or playing in the park. The more that

I learn about the toxicity of these chemical weapons, the more of the city that is foreclosed to

Wallace and myself.


                    I declare under penalty of perjury and under the laws of the United States,

pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct to the best of my

knowledge, memory, and belief.

                   Executed on February 5, 2021, Portland, Oregon.


                                                s/ Juniper Simonis
                                                Juniper Simonis




Page 12 - DECLARATION OF JUNIPER SIMONIS IN SUPPORT OF PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION
4844-7362-3766.2
           Case 3:20-cv-01882-SI        Document 39    Filed 02/08/21     Page 13 of 15




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing DECLARATION OF JUNIPER

SIMONIS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION on

the attorney or party listed below on the date set forth below by the method(s) indicated:


    JEFFREY BOSSERT CLARK                              ☐     First-class mail, postage prepaid
    Acting Assistant Attorney General                  ☐     Facsimile, pursuant to ORCP 9 F
    BILLY J. WILLIAMS
    United States Attorney                             ☐     Hand-delivery
    JOHN V. COGHLAN                                    ☐     Overnight courier, delivery prepaid
    Deputy Assistant Attorney General                  ☐     E-mail, pursuant to ORCP 9 G
    ALEXANDER K. HAAS
    Director, Federal Programs Branch                       E-mail copy, as a courtesy only
    BRIGHAM J. BOWEN                                        OJD EFILING SYSTEM, if
    Assistant Director, Federal Programs Branch              registered at the party’s email
    MICHAEL P. CLENDENEN, DC #1660091                        address as recorded on the date of
    Trial Attorney                                           service in the eFiling system,
    U.S. Department of Justice                               pursuant to UTCR 21.100.
    Civil Division, Federal Programs Branch
    1100 L Street, NW                                  ☐     Other
    Washington, D.C. 20530
    Telephone: (202) 353-0693
    Facsimile: (202) 616-8460

             Attorneys for Defendants Wolf and
             Washington in their official capacity


    ELLEN F. ROSENBLUM, OSB #753239                    ☐     First-class mail, postage prepaid
    Attorney General                                   ☐     Facsimile, pursuant to ORCP 9 F
    DREW K. BAUMCHEN, OSB #045032
    Senior Assistant Attorney General                  ☐     Hand-delivery
    Department of Justice                              ☐     Overnight courier, delivery prepaid
    1162 Court Street NE                               ☐     E-mail, pursuant to ORCP 9 G
    Salem, OR 97301-4096
    Telephone: (503) 947-4700                               E-mail copy, as a courtesy only
    Facsimile: (503) 947-4791                               OJD EFILING SYSTEM, if
    Email: ellen.f.rosenblum@doj.state.or.us                 registered at the party’s email
           Drew.Baumchen@doj.state.or.us                     address as recorded on the date of
                                                             service in the eFiling system,
             Attorneys for Defendant Terri Davie             pursuant to UTCR 21.100.
                                                       ☐     Other




Page 1 -     Certificate of Service

4844-7362-3766.2
           Case 3:20-cv-01882-SI      Document 39      Filed 02/08/21   Page 14 of 15




    DANIEL SIMON, OSB #124544                          ☐    First-class mail, postage prepaid
    Deputy City Attorney                               ☐    Facsimile, pursuant to ORCP 9 F
    LINDA LAW, OSB #943660
    Chief Deputy City Attorney                         ☐    Hand-delivery
    linda.law@portlandoregon.gov                       ☐    Overnight courier, delivery prepaid
    LINH T. VU, OSB #004164                            ☐    E-mail, pursuant to ORCP 9 G
    Senior Deputy City Attorney
    linh.vu@portlandoregon.gov                             E-mail copy, as a courtesy only
    ELIZABETH C. WOODARD, OSB #075667                      OJD EFILING SYSTEM, if
    Deputy City Attorney                                    registered at the party’s email
    beth.woodard@portlandoregon.gov                         address as recorded on the date of
    Portland City Attorney’s Office                         service in the eFiling system,
    1221 SW 4th Ave., Rm. 430                               pursuant to UTCR 21.100.
    Portland, OR 97204
    Telephone: (503) 823-4047                          ☐    Other
    Facsimile: (503) 823-3089
    Email: dan.simon@portlandoregon.gov
            linda.law@portlandoregon.gov
            linh.vu@portlandoregon.gov
            beth.woodard@portlandoregon.gov
            Attorneys for City of Portland, Ted
            Wheeler and Chuck Lovell


    GLENN GREENE                                       ☐    First-class mail, postage prepaid
    New York State Bar No. 2674448                     ☐    Facsimile, pursuant to ORCP 9 F
    Senior Trial Attorney
    DAVID G. CUTLER                                    ☐    Hand-delivery
    Illinois State Bar No. 6303130                     ☐    Overnight courier, delivery prepaid
    Trial Attorney                                     ☐    E-mail, pursuant to ORCP 9 G
    Torts Branch, Civil Division
    Constitutional and Specialized Tort Litigation         E-mail copy, as a courtesy only
    PO Box 7146                                            OJD EFILING SYSTEM, if
    Ben Franklin Station                                    registered at the party’s email
    Washington, D.C. 20044                                  address as recorded on the date of
    Telephone: (202) 616-4143                               service in the eFiling system,
    Facsimile: (202) 616-4314                               pursuant to UTCR 21.100.
    Email: glenn.greene@usdoj.gov
                                                       ☐    Other
             Attorneys for Defendants Wolf and
             Washington in their individual capacity




Page 2 -     Certificate of Service

4844-7362-3766.2
           Case 3:20-cv-01882-SI       Document 39    Filed 02/08/21    Page 15 of 15




    CHRIS GILMORE, OSB #980570                        ☐     First-class mail, postage prepaid
    Multnomah County Attorney’s Office                ☐     Facsimile, pursuant to ORCP 9 F
    501 SE Hawthorne Blvd., Ste. 500
    Portland, OR 97214                                ☐     Hand-delivery
    Telephone: (503) 988-3138                         ☐     Overnight courier, delivery prepaid
    Facsimile: (503) 988-3377                         ☐     E-mail, pursuant to ORCP 9 G
    Email: chris.gilmore@multco.us
                                                           E-mail copy, as a courtesy only
              Attorney for Multnomah County and            OJD EFILING SYSTEM, if
              Michael Reese                                 registered at the party’s email
                                                            address as recorded on the date of
                                                            service in the eFiling system,
                                                            pursuant to UTCR 21.100.
                                                      ☐     Other




           DATED: February 8th, 2021.


                                                     s/ John C. Clarke___________
                                                     Attorneys for Plaintiffs




Page 3 -      Certificate of Service

4844-7362-3766.2
